Exhibit 3 Autonomous City of Buenos Aires, July 25, 2016. Messrs. Petrolera Pampa S.A. Ortiz de Ocampo 3302, A.C.B.A. By hand Ref.: PEPASA offer 07/2016. To whom it may concern: We have the pleasure of writing to you in our capacity as legal representatives of Pampa Energía S.A. (the “ Borrower ”), in order to request the granting of a loan from you. Should you agree to grant us the loan requested in the present offer letter, our reciprocal relations shall be subject to the following terms and conditions (the “ Terms and Conditions ”): ONE: DEFINITIONS. INTERPRETATION 1.1. Definitions : All of the terms whose initial letter appears in uppercase in these presents (except in those cases where it forms the start of a sentence or a proper name) shall have the meaning accorded them below: “ Affiliate ”: refers in connection with a Person at any time, to any other Person directly or indirectly controlling, controlled by and/or subject to joint control with, that Person. For the purposes of this definition: “ Control ” refers to the power to direct the management and policies of that Person, whether directly or indirectly, either via ownership of voting stock, via a contract or by other means, including the circumstance in which the other Person owns a stockholding in that Person that allows the former to elect a majority of the members of the board, or control the administration and/or management of that Person. The terms “Parent” and “Subsidiary” have correlative meanings. “ Authority ”: refers to the National State, any province or municipality, any national, provincial or municipal, administrative, tax or judicial authority, any decentralized entity, department, court, legal or arbitration tribunal, bureau, agency, body, entity, and any other unit, body, agency or division at a national, provincial or municipal level. “ Borrower ”: is Pampa Energía S.A. “ Borrower’s Account ”: Citibank New York account no. , or any other bank account notified by the Borrower to the Lender. “ Compensatory Interest ”: has the meaning accorded it in Clause 2.3.1. “ Default Interest ”: has the meaning accorded it in Clause 2.4.1. “ Lender ”: is Petrolera Pampa S.A. “ Lender’s Account ”: Citibank New York account no. , or any other bank account notified by the Lender to the Borrower. “ Loan ”: has the meaning accorded it in Clause 2.1. “ Material Adverse Effect ”: refers to a significant unfavorable change in the economic and/or financial position of the Borrower that gives cause for reasonable expectation that the Borrower may not comply in a timely and appropriate manner with its obligations under these Terms and Conditions. “ Noncompliance Event ”: has the meaning accorded it in Clause Five. “ Parties ”: refers jointly to the Lender and the Borrower. “ Payment Dates ”: date on which the principal plus interest shall be paid. “ Person ”: refers to any natural or artificial person, joint venture , trust, entity without legal identity, government or subdivision, or policy, body or division of that government. “ Peso ”: is the legal currency in the Republic of Argentina. “ Prepayment Date ”: has the meaning accorded it in Clause 3.2.1. “ Terms and Conditions ”: has the meaning accorded it in the heading. “ United States Dollars or USD ” is the legal currency of the United States of America. “ Working Day ”: has the meaning accorded it in Clause 7.2. 1.2. Interpretation : Unless otherwise stipulated or should the context require the contrary, for the purposes of the present Terms and Conditions (i) the term “including” shall mean “including without restriction”, (ii) references to any law or regulation shall be to that law or regulation with its amendments, including those subsequent to the date of issue of the present offer letter, (iii)references to any agreement, covenant or contract shall be to that agreement, covenant or contract with its amendments including amendments subsequent to the date of issue of the present offer letter, carried out in accordance with the terms of that agreement, covenant or contract, and (iv) references to any Person shall include the permitted successors and assigns of that Person. TWO: LOAN. GENERAL CONDITIONS . 2.1. Loan Amount . Through the acceptance of the present Terms and Conditions in the manner provided in Clause 2.2, the Lender agrees to grant the Borrower a loan in the principal amount of USD85,000,000 (that is, eighty-five million United States dollars) (the “ Loan ”). 2 2.2. Acceptance of the Terms and Conditions. Disbursement of the Loan . The Lender shall accept the present Terms and Conditions via accreditation in the Borrower’s Account of the amount provided in Clause 2.1., within two (2) Working Days of receipt of these presents. Receipt of that accreditation shall serve as sufficient and effective receipt of the disbursement of the Loan. 2.3. Compensatory Interest . 2.3.1. The Loan shall accrue compensatory interest at a fixed nominal annual rate equal to 8.45 %. The interest shall be calculated based on calendar days in a 365-day year and shall be applicable from the date on which the Loan is disbursed until the date on which the Borrower effectively repays the entire amount owed under the latter (the “ Compensatory Interest ”). 2.3.2. Compensatory Interest shall be calculated solely on the principal amount pending payment by the Lender. 2.3.3. Compensatory Interest shall be payable together with the principal on the Payment Date. In the event of prepayments of principal made pursuant to the provisions set forth in Clause 3.2., the Borrower must pay the accrued Compensatory Interest until the Prepayment Date. 2.4. Default. Default Interest . 2.4.1. In the event of default or noncompliance of any of the payment obligations for which the Borrower is responsible arising from the present Terms and Conditions, the latter must pay default interest, in addition to and distinct from the Compensatory Interest (the “ Default Interest ”), which: (a) shall accrue at a nominal rate of 50% (fifty percent) of the rate applicable to the Compensatory Interest; and (b) shall be calculated (i) on the entirety of the amounts unpaid and in arrears, regardless of their nature and/or description, under these Terms and Conditions, (ii) from the date on which those amounts unpaid and in arrears should have been paid in accordance with the periods, terms and conditions set forth in the present Terms and Conditions, and until such time as those unpaid amounts are fully and effectively paid, and (iii) with respect to the actual number of days during which that default or noncompliance situation lasted, based on a year of three hundred sixty-five (365) days (for which purposes the first day in arrears or noncompliance shall be included and the last day excluded). 2.4.2. Should the Borrower default, the Compensatory Interest and the Default Interest shall be compounded semiannually, and from the time of that compounding shall be regarded as principal to all applicable effects. 2.4.3. Default in compliance with the Borrower’s obligations shall automatically generate absolute right without the necessity for any judicial or extrajudicial order whatsoever, by mere noncompliance of any the Borrower’s obligations, including but not limited to noncompliance of the payment obligations on the Payment Dates. 3 THREE: PAYMENTS. REPAYMENT. 3.1. The principal of the Loan shall be payable 60 calendar days after having been disbursed (the “Original Period”), automatically renewable for periods of thirty (30) days to a maximum of 180 days in addition to the Original Period, unless any of the parties notifies the other party to the contrary by notification sent 15 (fifteen) days in advance of the expiration of the period in question. At the time of payment, the Borrower must pay the Lender the amounts owed in Compensatory Interest, and Default Interest, if applicable. 3.2. Voluntary prepayment and obligatory prepayment. 3.2.1. The Borrower has the right, but not the obligation, to prepay the principal of the Loan at any time, either wholly or in part, and without any penalty whatsoever, so long as the Borrower informs the Lender of its decision to make early payment of all or part of the Loan two (2) Working Days prior to the date on which it shall make the payment (the “Prepayment Date”), stating the amount in principal and Compensatory Interest, and such other items as may be applicable. 3.2.2. The Lender may request full prepayment of the Loan from the Borrower in the event of the following situations arising with respect to any debt held by the Borrower in a principal debt amount of US$ 20.0 million (or its equivalent in other currencies) or more (the “Debt”) (i) a noncompliance event resulting in that Debt becoming payable and enforceable prior to its scheduled expiration, or (ii) noncompliance of a payment of principal on expiration, if the defaulted payment is not made, dispensed or extended during the corresponding grace period. 3.2.3. Payments via prepayment shall be made by accrediting deposit of the corresponding freely available funds into the Lender’s Account.
